DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the submission dated 01/05/21. Claims 21-32, 34-38, and 40 are presented for examination.

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Philip Lyren on 3/11/2021.
The application has been amended as follows: 1.-20. (canceled)

21.    (currently amended) A method comprising:
displaying, with a display of a head mounted display (HMD) worn on a head of a user with a rifle, a virtual image of crosshairs that show an impact location where a bullet fired from the rifle will impact a target;
wirelessly receiving, at the HMD worn on the head of the user and from an electronic scope mounted to the rifle, a distance from the rifle to the target; 
displaying, along with the virtual image of the crosshair, with the display of the HMD worn on the head of the user, a virtual image of a desired target impact location (DTIL) on the target that shows a desired location where to hit the target with the bullet fired from the rifle; and


22.    (currently amended) The method of claim 21 further comprising:
[displaying, with the display of the HMD worn on the head of the user, a virtual image of a desired target impact location (DTIL) on the target that shows a desired location where to hit the target with the bullet fired from the rifle; and] 
automatically firing the rifle when the virtual image of the crosshairs displayed on the display of the HMD aligns with the virtual image of the DTIL displayed on the display of the HMD.

23.    (currently amended) The method of claim 21 further comprising:
[displaying, with the display of the HMD worn on the head of the user, a virtual image of a desired target impact location (DTIL) on the target that shows a desired location where to hit the target with the bullet fired from the rifle; and]
automatically moving, by the HMD, where the display of the HMD displays the virtual image of the DTIL so the virtual image of the DTIL remains on the target as the target moves.

24.    (previously presented) The method of claim 21 further comprising:
wirelessly receiving, at the HMD worn on the head of the user and from the electronic scope mounted to the rifle, video of the target;

enhancing a view of the target by highlighting, with color, the target being displayed with the display of the HD worn on the head of the user.

25.    (previously presented) The method of claim 21 further comprising:
moving, on the display of the HMD worn on the head of the user, the virtual image of the crosshairs to coincide with real-time movements of a point of aim of the rifle.

26.    (previously presented) The method of claim 21 further comprising:
displaying, on the display of the HMD worn on the head of the user, a virtual image over the target, [with] wherein the virtual image over the target having a size and a shape of the target as seen through the display of the HMD; and
moving, on the display of the HMD worn on the head of the user, the virtual image over the target to coincide with real-time movements of the target such that the virtual image over the target remains over the target as the target moves.

27.    (previously presented) The method of claim 21 further comprising:
determining that the target is a person; and 
accentuating the person by displaying, on the display of the HMD worn on the head of the user, virtual lines that are superimposed around a shape of the person.


wirelessly receiving, at the HMD worn on the head of the user and from the electronic scope mounted to the rifle, infrared images of the target; and

enhancing a view of the infrared images of the target by displaying, on the display of the HMD worn on the head of the user, an augmented reality image over the infrared images of the target.

29.    (currently amended) A non-transitory computer readable storage medium storing instructions that cause one or more electronic devices to execute a method, comprising:
wirelessly receiving, at a head mounted display (HMD) worn on a head of a user with a rifle, video of a person captured with a camera mounted to the rifle;
displaying, with a display of the HMD worn on the head of the user, a virtual image over the person in order to highlight the person in the video captured with the camera mounted to the rifle; 
moving, on the display of the HMD worn on the head of the user, the virtual image in order to maintain the virtual image over the person as the person moves with respect to the user; and
receiving, at a natural language interface of the HMD, a verbal command from
the user to track the person, wherein the HMD displays the virtual image over the person to highlight the person in response to receiving the verbal command to track the person.


displaying, on the display of the HMD worn on the head of the user, a virtual image of a desired target impact location (DTIL) over the person that shows a desired location where to hit the person with a bullet fired from the rifle; and
moving, on the display of the HMD worn on the head of the user, a location of the virtual image of the DTIL so the virtual image of the DTIL remains over the person as the person moves with respect to the user.

31.    (previously presented) The non-transitory computer readable storage medium storing instructions of claim 29 in which the method further comprises:
displaying, on the display of the HMD worn on the head of the user, a virtual image of a desired target impact location (DTIL) over the person that shows a desired location where to hit the person with a bullet fired from the rifle;
displaying, on the display of the HMD worn on the head of the user, a virtual image of crosshairs that show a point of aim of the rifle; and
automatically firing the rifle when the virtual image of the crosshairs displayed on the display of the HMD aligns with the virtual image of the DTIL displayed on the display of the HMD.

32.    (canceled)



34.    (previously presented) The non-transitory computer readable storage medium storing instructions of claim 29 in which the method further comprises:
displaying, with the display of the HMD worn on the head of the user, a virtual image of an impact location that shows where a bullet fired from the rifle will impact the person;
receiving, from an electronic scope mounted to the rifle, a distance from the rifle to the person; and
moving a location where the display of the HMD displays the virtual image of the impact location when the distance from the rifle to the person changes.

35.    (previously presented) The non-transitory computer readable storage medium storing instructions of claim 29, wherein the video of the person is infrared images of the person, and the virtual image over the person displayed on the display of the HMD highlights, with at least one of color or light, a perimeter of the person to
enhance a view of the person as seen with the display of the HMD.

36.    (currently amended) A head mounted display (HMD) worn on a head of a user with a rifle, comprising:

a display that displays a three-dimensional (3D) augmented reality (AR) image over the person in order to highlight and enhance a view of the infrared images of the person, wherein the 3D AR image has a size and a shape of the person, wherein the display simultaneously displays an AR image of a reticle that shows the point of aim of the rifle and an AR image of a desired target impact location (DHL) on the person that shows a desired location to hit the person with a bullet fired from the rifle, wherein the AR image of the DHL remains on the person as the person moves.

37.    (previously presented) The HMD of claim 36, wherein the display of the HMD moves the 3D AR image in real-time to coincide with movements of the person so the 3D AR image remains over the person as the person moves.

38.    (previously presented) The HMD of claim 36, wherein the of the HMD displays an AR image of a desired target impact location (DTIL) over the person, the DTIL is a desired location where to hit the person with a bullet fired from the rifle.

39.    (canceled)

40.    (previously presented) The HMD of claim 36 further comprising:
.

Allowable Subject Matter
3.    Claims 21-32, 34-38, and 40, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Temovskiy (US 2009/0040308) discloses wirelessly receiving, at a head mounted display (HMD) worn on a head of a user with a rifle, video of a person captured with a camera mounted to the rifle (See Paragraph 42, “The display 670 comprises a background scene 678, a targeting crosshair 674 positioned on a target 680, and, in preferred embodiments, an image 672 from the weapon-mounted camera 630 with a precise aiming crosshair 675” See Paragraph 47, “[0047] The weapon-mounted camera 630 may comprise a simple compact video camera. However, a digital rifle scope, such as ELCAN's Digital Hunter RifleScope, is preferred, since such scopes typically hardening (protected) housing and mount and professional rifle-targetting calibrations and eliminate many of the inadequacies of more compact rifle-based cameras. The weapon-mounted camera 630 does provide image data representing the aim point of the weapon. The weapon-mounted camera 630 also preferably provides an automatic or manual zoom capability to allow the weapon to be 
displaying, with a display of the HMD worn on the head of the user, a virtual image (Paragraph 57) over the person in order to highlight the person in the video captured with the camera mounted to the rifle (Figure 7 shows AR or virtual image 762 over target 680 and crosshair 675), and moving, on the display of the HMD worn on the head of the user, the virtual image in order to maintain the virtual image over the person as the person moves with respect to the user (Paragraph 42 discusses the AR is the weapon-mounted camera image 672, which means as the viewed target moves, the AR image moves and as the rifle moves, so does the camera angle and thus the camera image. By pointing the rifle at the target, the zoomed in AR image remains on the image. Additionally, Paragraph 42 states the image 672 can be located anywhere on the display 670, which clearly includes “on the target 680” as exampled in figure 14).
Porter et al. (US 20160327367) discloses a scope that may be attached to a gun, bow or crossbow and the dial-calibration data may be at least partially generated using ballistics performance data based on shots, bullets, arrows or bolts fired by the gun, bow or crossbow. The scope may include an adjustment dial, which may be moved among a plurality of positions to configure the scope to compensate for projectile drops. The adjustment dial may be labeled with dial-calibration data, which may include one or 
Steward (US 20130169820) discloses processes for the capturing of the images of a target and/or shooter, at the time around the discharge or a gun or shooting device and the display of images prior to discharge, around point of discharge, and post discharge in a manner that allows the shooter to analyze the images and data; so as to aid the shooter by letting them see images and sight pictures of successful and unsuccessful shots and how much lead, if any, they had given the targets at the point in time they decided to shoot. It also allows for the shooters technique to be recorded and analyzed. See paragraphs 2, 25, and 44-53.
However, neither Temovskiy, Porter or Steward, nor the combination thereof, discloses a weapon targeting device and system to further assist shooters in aiming weapons and hitting an intended target, by providing an electronic device and a weapon that communicate with each other to target and/or fire on an object, wherein the wearable electronic device indicates firing the weapon when the impact location overlaps with the bullseye location. 
With respect to an example claim, claim 21, explicitly disclose displaying, along with the virtual image of the crosshair, with the display of the HMD worn on the head of the user, a virtual image of a desired target impact location (DTIL) on the target that shows a desired location where to hit the target with the bullet fired from the rifle; and

Additionally, the features of the explicitly claimed limitations of claim 21 and similar limitations of other independents of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited/argued are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole makes the above limitations determine allowability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Ke can be reached on 571-272-777676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
03/11/2021